Dykman, J.
This was an action for the recovery of a penalty under the following statute: “No person shall at any time, in this state, kill or expose for sale, or have in possession after the same is killed, any eagle, woodpecker, night-hawk, yellow-bird, wren, martin, oriole, or any song-bird, under a penalty of five dollars for each bird so killed, exposed for sale, or had in. possession.” Section 12, c. 534, Laws 1879, as amended by chapter 584, Laws 1880. The action was tried before a judge without a jury, and,he found upon facts made and stipulated by the parties that the defendant had in her possession, for sale, 17 live yellow-birds, on the 18th day of May, 1889, at the city of Brooklyn, and thereupon decided that the plaintiff was entitled to judgment against the defendant for $85, besides the costs of the action. The defendant has appealed from the judgment entered upon such decision, and her contention is that the statute received an improper construction and application at the circuit, her insistence being that the words “expose for sale” as well as the words “have in possession” are qualified and limited by the words “after the same is killed.” The statute like many others is obscure, and its intent is uncertain. Whether the exposure for sale as well as the possession relates to dead birds, or whether the exposure for sale has relation to birds which are alive as well as such as are dead, is by no means clear. When this law was made, it had become customary and fashionable to ornament the bonnets of ladies with birds of gay and gaudy plumage, and the great demand thus created led to the procurement of such birds in quantities which threatened their extinction. The eagles and the song-birds had also become scarce, and were rapidly diminishing in numbers, and it was the design of the legislature in the enactment of this law to preserve all such birds. Such being the evil at which this statute was aimed, it should be allowed full scope and operation, and receive a construction which will secure the execution of the intention of the legislature. One mode of obtaining birds for ornamentation seems to have been to capture them alive, and sell them to dealers, who can then supply the trade as the birds are required, and if that can be done with impunity, without falling under the condemnation of the law, then the statute fails to prevent the capture of live birds or their sale, and so fails to prohibit one method of their destruction. We think the statute should receive a broader construction, and one which will condemn the exposure for sale of any of the birds covered by the language of the lawi the same as if it had read, “no person shall expose for sale any eagle, ” etc. We do not think section 1 of chapter 427 of the Laws of 1886 repeals the statute under consideration. That section interdicts the exposure for sale of the enumerated birds after they have been killed, whereas, according to our understanding, this *25statute inhibits the exposure for sale of live birds. Repeals of statutes by implication are not favored in law, and the earlier statute will remain undisturbed unless the language of the later act indicates an intention to abrogate the former, or to prescribe the only rule which should govern the case for which provision is made, or the two statutes are incompatible or repugnant. As these two statutes are compatible and harmonious, and may botli be executed and carried into effect, we do not think the former is abrogated. The judgment should therefore be affirmed, with costs.